Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 5154711 A (Williams), US 20200095055 A1 (Cailloux) and US 20150223977 A1 (Oberkircher).
Williams teaches an eye drop guide comprising an eye cup which is removably attached to an eye drop dispenser; wherein the eye cup housing comprises an eye cup housing base and eye cup housing case.
Williams does not disclose magnets placed in sockets as the method of joining the individual components.
Cailloux teaches an eye drop guide which uses magnetic means for removably attaching components.
Cailloux does not disclose an eye cup or sockets for holdings the magnets used for attaching the components.
Oberkircher teaches a medical device which incorporates magnets placed into sockets for the purpose of removably attaching the components.
Oberkircher does not disclose the use of the magnets for aligning the components of the device.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781